Exhibit 10.2

STOCK PURCHASE AGREEMENT

THIS AGREEMENT is made and entered into in duplicate as of June 20,2012 by and
between Pioneer Bankshares, Inc., a Virginia corporation (the “Company”), and
Sandbox, LLC (“Seller”).

WITNESSETH:

The Seller desires to sell, and the Company desires to purchase 400 shares of
common stock of the Company (the “Offered Shares”) representing the entire stock
holding of Seller in the Company, for the consideration and on the terms set
forth in this Agreement.

The parties, intending to be legally bound, agree as follows:

1. Purchase and Sale of Shares.

The Company hereby agrees to purchase from the Seller and the Seller hereby
agrees to sell to the Company, on the Closing Date (as defined below), the
Offered Shares free and clear of all Encumbrances (as defined below) for the
Purchase Price. The “Purchase Price” shall be one seven thousand nine hundred
and eighty dollars ($7,980.00) (based on a price of $19.95 per share).

2. Closing; Delivery of and Payment for the Offered Shares.

Subject to the terms and conditions herein, the closing of the purchase and sale
of the Offered Shares shall take place on July 20, 2012 (the “Closing Date”) at
2:00 p.m. Eastern Time at the offices of Reed and Reed, a Professional
Corporation, 16 S. Court Street, Luray, Virginia 22835 or such earlier or later
date as may be agreed to by the parties, subject to the provisions of Section 6.
Upon receipt of the Purchase Price in the form of a cashier’s check drawn on
Pioneer Bank, Seller shall deliver the Offered Shares to the Company in
accordance with the terms of hereof free and clear of all encumbrances.

3. Representations and Warranties.

(a) The Seller represents and warrants to the Company that:

(i) Such Seller is not, and will not become, a party to any agreement,
arrangement or understanding with any person that could result in the Company
having any obligation or liability for any brokerage fees, commissions or other
similar fees or expenses relating to the transaction contemplated by this
Agreement; and

(ii) This Agreement shall be the legal, valid and binding obligation of such
Seller, enforceable in accordance with its terms.

 

Page 1 of4



--------------------------------------------------------------------------------

(b) The Company represents and warrants to the Seller that:

(i) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Virginia;

(ii) The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms; and

(iii) The Purchase Price payable to the Seller shall be paid as set forth in
this Agreement without any deductions or withholdings by any person for
brokerage fees, commissions, taxes or other similar fees or expenses relating to
the transaction contemplated by this Agreement.

4. Investigation.

Each party has conducted its own investigation with respect to the Offered
Shares, acknowledges that the other party may be in possession of material,
nonpublic information regarding the Company, and agrees that the other party has
no obligation to disclose such information to such party,

5. Closing Conditions.

(a) The obligation of the Company to purchase the Offered Shares on the Closing
Date is subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:

(i) The representations and warranties made by the Seller in Section (3)(a) of
this Agreement shall be true and correct in all material respects as of the
Closing Date.

(ii) The Seller shall have good, valid and marketable title to the Offered
Shares, free and clear of any and all Encumbrances (“Encumbrance” shall mean any
security interest, pledge, lien, charge, voting agreement, proxy, mortgage,
option, adverse claim of ownership or use, or any other encumbrance of any kind,
character or description whatsoever), and shall delivery to the Company die
certificates representing the Offered Shares along with the related stock powers
duly endorsed by the Seller, so as to permit the Company to transfer the stock,
together with evidence satisfactory to Company’s legal counsel that all liens
thereon, if any, have been satisfied.

(iii) The Seller shall have the sole right to dispose of or direct the
disposition of the Offered Shares.

(b) The obligation of the Seller to sell the Offered Shares on the Closing Date
is subject to the satisfaction, on or prior to the Closing Date, of the
following conditions: The representations and warranties made by the Company in
Section (3)(b) of this Agreement shall be true and correct in all material
respects as of the Closing Date.

 

Page 2 of4



--------------------------------------------------------------------------------

6. Termination.

The Company or the Seller may terminate this Agreement, by notice to the other,
if the Closing has not occurred by July 31, 2012 other than by reason of a
breach of this Agreement by the party seeking to terminate.

7. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia.

(b) This Agreement shall be binding upon the respective successors and assigns
of the parties hereto.

(c) In the event that any provision of this Agreement is adjudicated invalid,
illegal or unenforceable, such adjudication shall not affect the validity,
legality or enforceability of any other provision, and this Agreement shall be
construed as though such invalid, illegal or unenforceable provision had never
been contained herein.

(d) The Seller and the Company agree that money damages are inadequate and that
each will suffer irreparable harm with respect to a failure to abide by any
covenant made under the terms of this Agreement or any requirement under this
Agreement relating to or affecting the sale of the Offered Shares, and that,
accordingly, in addition to any money damages which might be awarded with
reasonable certainty, each shall be entitled to demand specific performance or
to seek injunctive relief whether with regard to a breach or contemplated
breach. All rights, remedies and benefits specified in this Agreement,
including, but not limited to the rights, remedies and benefits contained in
this Section 7(d) are not exclusive of any rights, remedies or benefits which
any party may otherwise have.

(e) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.

(f) This Agreement constitutes the entire agreement between the parties and no
term or provision of this Agreement may be waived or modified unless in writing
signed by the party against whom such waiver or modification is sought to be
enforced.

 

WITNESS the following signatures:     PIONEER BANKSHARES, INC.     By:  

/s/ Thomas R. Rosazza

    Acceptance Date: 6/28/2012  

Thomas Rosazza

     

President and Chief Executive Officer

   

 

Page 3 of4



--------------------------------------------------------------------------------

  SELLER     SANDBOX, LLC     By:  

/s/ Richard T. Spurzem, Manager

     

Richard T. Spurzem, as Manager

 

Page 4 of4